Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are currently pending and have been examined.
Claims 1-10 are rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 03 November 2016 claiming benefit to DE10 2016 013 127.6.

Objections and Formal Matters
SPECIFIATION: 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement and Content of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
The specification is objected to because of the following informalities: 
the specification fails to disclose the contents of figure 1 and corresponding reference characters 1, 2, and 3.
Appropriate correction is required.

DRAWINGS: 
The  drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1, 2, and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
This application includes one claim limitation that do not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
one safety device that is configured to prevent a repeat operation of the blood treatment device if no test has been carried out in claim 8 – the specification provides no corresponding structure.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1-10 are drawn to a device, which is a statutory category of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a extracorporeal blood treatment device in part performing the steps of output at least one report by means of the output device after the end of a specific period of time since the switching on of the blood treatment device and/or on the occurrence of a specific event; said report relating to one or more pieces of information relating to the validity of a test; said report relating to one or more pieces of information relating to the validity of a test carried out at the blood treatment device.
These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping). Here, the interpersonal activity is managing report output parameters (i.e. timing, quantity, and content) for a medical device to alert a user of specific events related to device usage. 
Claim 2 recites, in part, output at least one first report after the end of a first period of time, said first report relating to the current operating time and/or to the permitted operating time or their difference and/or having the content that a restart of the blood treatment device is required within a specific time with the first period of time being smaller than the permitted operating time of the device. Claim 3 recites, in part, output at least one second report after the end of a second period of time, said second report having the content that the blood treatment device has to be switched off, with the second period of time being greater than the first period of time. Claim 4 recites, in part, the second period of time is slightly below the permitted operating time, i.e. the permitted period of time between two tests carried out at the blood treatment device, or exceeds it. Claim 5 recites, in part, output the first report again at specific time intervals after the end of the first period of time and/or to output the second report at specific time intervals after the end of the second period of time. Claim 6 recites, in part, the specific event is the transition of the blood treatment device into the stand-by mode or the end of a treatment carried out by means of the blood treatment device. Claim 7 recites, in part, the specific event is the exceeding of the planned residual treatment time (or exceeding of the residual ultrafiltration time) beyond a limit value with the limit value depending on the difference between the operating time of the device up to the second report and on the current operating time or being formed by this difference. Claim 8 recites, in part, prevent a repeat operation of the blood treatment device if no test has been carried out. Claim 10 recites a method for outputting one or more reports to an extracorporeal blood treatment device in accordance with claim 1, wherein the method runs in accordance with one or more of the method steps named in claim 1. Each of these steps of the preceding dependent claims 2-8 and 10 only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites an extracorporeal blood treatment device and claim 7 recites a dialysis machine. The use of the extracorporeal blood treatment device or dialysis machine more specifically does not integrate the 
Claim 1 recites at least one output unit for outputting at least one report to a user of the blood treatment device. Claim 9 recites that the output unit is a display and/or a loudspeaker and/or a transmission unit by means of which the at least one report can be transmitted to at least one other unit. The specification only provides exemplary structure for the output unit (see the Specification on p. 5 ¶ 3). The use of an output device, in this case to output reports to users, only recites the output as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). Additionally, the use of a transmission unit to transmit the output from one device to another is utilized as a tool which only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claim 8 recites the blood treatment device has at least one safety device. The specification provides no additional structure for the safety device. The use of a generic safety device configured to prevent a repeat operation of the blood treatment device if no test has been carried out is therefore a tool which only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition 
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites at least one output unit for outputting at least one report to a user of the blood treatment device. Claim 9 recites that the output unit is a display and/or a loudspeaker. 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the output device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claim 9 recites, in part, a transmission unit by means of which the at least one report can be transmitted to at least one other unit. The courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level 
Claim 1 utilizes an extracorporeal blood treatment device and claim 7 a dialysis machine with integrated usage report generation, which is well-understood, routine, and conventional. This position is supported by (1) Miller et al. (US Patent Application No. 2013/0310726) in the Detailed Description in ¶ 0142-144, ¶ 0189, ¶ 0191, ¶ 0285-287, and the Summary in ¶ 0018 (teaching on a dialysis machine generating information (treated as synonymous to a report/notification/alert) for the user once the treatment device has completed a treatment) ; (2) Burbank et al. (US Patent Application No. 2013/0228505) in the Detailed Description in ¶ 00130-, ¶ 0126, ¶ 0152, in the Figures at Fig. 15, and Fig. 20B (teaching on producing a text warning (treated as synonymous to a report) related to time based multiple systems tests performed by the blood treatment device with an dialysis device embodiment); and (3) Yuds et al. (US Patent Application 2015/0025449) in the Abstract (teaching on a method for determining alarm criteria for a dialysis machine). Therefore, the extracorporeal blood treatment device/dialysis machine with a report generation feature is not sufficient to amount to significantly more than the recited judicial exception. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
 Claims 1-10 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a),(b),&(d):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. An adequate written description for a computer-implemented functional claim limitation contains both the computer and the algorithm that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (MPEP § 2161.01). The claims recite a at least one safety device (see the Specification on p. 5 ¶ 1) that, read in light of the specification, fails to contain adequate structure to perform the task of preventing a repeat operation of the blood treatment device if no test has been carried out. While the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology, the claims read in light of the specification fail to disclose the structure for the safety device in sufficient detail.
Claims 2, 4, 6, 7, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 2 recites the limitations “the current operating time” and “the permitted operating time".  There is insufficient antecedent basis for these limitations in the claim. Furthermore, the term “permitted operating time” in claim 2 is a relative term which renders the claim indefinite. The term “permitted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one permitted period of time between two tests carried out at the blood treatment device, the term is still indefinite as the definition requires a relative term. The term permitted is a subjective term as the definition requires subjective opinion of the person selecting the feature – here, the definition of permitted is considered “given permission to do something; authorized” wherein the authorization process is not predefined and therefore subjective to the operator’s opinion (see MPEP § 2173.05(b)(IV) for more information regarding relative terminology and subjective terms specifically). If Applicant wishes the permitted operating time to be defined as the permitted period of time between two tests carried out at the blood treatment device, Examiner suggests moving said definition to the first use of the term in the claims and clearly defining the metes and bound of the subjective term permitted wherein an embodiment does not include a subjective opinion. 
The term “slightly below” in claim 4 is a relative term which renders the claim indefinite. The term “slightly below” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of claim 4 will be interpreted to include any second period that is less than a permitted operating time. Furthermore, the phrase “i.e.” renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention (see MPEP § 2173.05(d)) and what the phrase following the “i.e.” is intended to modify. Additionally, claim 4 is indefinite as the metes and bounds of the limitations are unclear as it is unclear if Applicant intends the phrase “or exceeds it” to modify the “i.e.” phrase or the relationship between the second period of time and the permitted operating time.  Examiner therefore cannot reasonably interpret claim 4 as currently drafted. The claim will therefore be interpreted as reading on any second and first time period wherein the second time period is either less than or exceeding the first. 

Claim 7 recites the limitations “the second report”, “the planned residual treatment time”, “the residual ultrafiltration time”, and “the operating time”.  There is insufficient antecedent basis for these limitations in the claim. Furthermore, claim 7 recites “with the limit value depending on the difference between the operating time of the device up to the second report and on the current operating time or being formed by this difference”. It is unclear what are the metes and bounds of the recited limitation. The claim limitation may be interpreted to read on the following embodiments: the limit value is (1) dependent on the device’s operating time until a second report is produced minus the current operating time (which may necessarily be zero) OR equal to this difference; (2) dependent on the device’s operating time minus the second report time and the current operating time OR equal to the operating time minus the second report time; or (3) dependent on the device’s operating time minus the second report time AND the current operating time or equal to the operating time minus the second report time; etc.. The specification provides the same language when describing the limit value (see page 4 of the instant disclosure) and provides an exemplary embodiment of one of the interpretations. Examiner will interpret the claim to read on any dialysis device wherein a specific event exceeds a planned treatment time beyond a limit value, wherein said limit value may be equal to zero time.  
Claim 8 recites one safety device that is configured to prevent a repeat operation of the blood treatment device if no test has been carried out. Claim limitation “one safety device” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure provides no corresponding structure (see the Specification on p. 5 ¶ 1). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10, depending on claim 1, requires only the method steps for outputting the reports of claim 1 and not all of the hardware system requirements of claim 1, specifically the extracorporeal blood treatment device and the output unit to outputting at least one report to a user, all of the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent Application No. 2013/0310726)[hereinafter Miller] in view of Burbank et al. (US Patent Application No. 2013/0228505)[hereinafter Burbank]. 
As per claim 1, Miller teaches on the following limitations of the claim: 
an extracorporeal blood treatment device comprising is taught in the Summary in ¶ 0018 and in the Detailed Description in ¶ 0137 (teaching on an extracorporeal blood treatment device (here a renal therapy machine));
at least one output unit for outputting at least one report to a user of the blood treatment device is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0142, and ¶ 0252-253 (teaching on an output for treatment device usage reporting to a user wherein a report is being interpreted as presenting user with information via text either by a message, alert, or notification);
characterized in that the blood treatment device is configured to output at least one report by means of the output device after the end of a specific period of time since the switching on of the blood treatment device and/or on the occurrence of a specific event is taught in the Detailed Description in ¶ 0142-144, ¶ 0181, and ¶ 0191 (teaching on the treatment device generating information (treated as synonymous to a report/notification/alert) for the user once the treatment device has completed a treatment (treated as synonymous to occurrence or a specific event) or a specific treatment lasted less than a threshold amount of time (treated as synonymous to a period of time since switching on the device) here - 4 hours is provided); -AND-
said report relating to one or more pieces of information relating to the validity of a test is taught in the Detailed Description in ¶ 0142-144, ¶ 0189, ¶ 0191, and ¶ 0285-287 (teaching on providing validity information of a test to the user; here - ultrafiltrate removal  progression (treated as synonymous to test) is measured to verify the effectiveness of the dialysis procedure).
Miller fails to teach the following limitation of claim 1. Burbank, however, does teach the following:
said report relating to one or more pieces of information relating to the validity of a test carried out at the blood treatment device is taught in the Detailed Description in ¶ 00130-133, ¶ 0126, ¶ 0152, in the Figures at Fig. 15, and Fig. 20B (teaching on producing a text warning (treated as synonymous to a report) related to time based multiple systems tests performed by the blood treatment device -  the tests include a batch expiration test wherein an expired batch produces invalid batch test result and an non-expired unit produces a valid batch test result).
One having ordinary skill in the art at the time the invention was filed would combine the reporting triggers for a blood treatment device of Miller to include a report related to test validity of interchangeable parts of Burbank with the motivation of providing timely notification to a user of expired interchangeable parts (Burbank in the Detailed Description in ¶ 00130-133).

an extracorporeal blood treatment device in accordance with claim 1, characterized in that the blood treatment device is configured to output at least one first report after the end of a first period of time, said first report relating to the current operating time and/or to the permitted operating time or their difference and/or having the content that a restart of the blood treatment device is required within a specific time with the first period of time being smaller than the permitted operating time of the device is taught in the Detailed Description in ¶ 0288 and in ¶ 0253 (teaching on the treatment device information containing a treatment summary including total time of treatment (i.e. first period of time) at the end of the treatment time (i.e. current operating time)).
As per claim 3, the combination of Miller and Burbank discloses all of the limitations of claim 3. Miller also discloses the following: 
an extracorporeal blood treatment device in accordance with claim 2, characterized in that the blood treatment device is configured to output at least one second report after the end of a second period of time is taught in the Detailed Description in ¶ 0181, ¶ 0288, ¶ 0253, and in the Claims at claim 39 (teaching on the treatment device report containing a first and second status information wherein the second status information occurs after a second period of time different than the first period of time).
Miller fails to teach the following limitation of claim 3; Burbank, however, does disclose:
said second report having the content that the blood treatment device has to be switched off, with the second period of time being greater than the first period of time is taught in the Detailed Description in ¶ 0152, ¶ 0093-94, ¶ 0127 and in the Figures at Fig. 15 and Fig. 20B (teaching on producing a second text warning (treated as synonymous to a report) 
One of ordinary skill in the art of at the time the invention was filed would found it obvious to modify the notification content of Miller using the turn off device messaging when certain event parameters are met of Burbank, in order to gain the commonly understood benefits of such adaptation, informing the user that device events necessitates powering off the device. All this would be accomplished with no unpredictable results.
As per claim 4, the combination of Miller and Burbank discloses all of the limitations of claim 3. Miller fails to teach the following; Burbank, however, does disclose:
an extracorporeal blood treatment device in accordance with claim 3, characterized in that the second period of time is slightly below the permitted operating time, i.e. the permitted period of time between two tests carried out at the blood treatment device, or exceeds it is taught in the Detailed Description in ¶ 0152-156, ¶ 0093-94, ¶ 0127 and in the Figures at Fig. 15 and Fig. 20B (teaching on the second period of time related to the batch expiration being greater than (treated as synonymous to exceeds) or less than (treated as synonymous to slightly below) a LTF predetermined elapsed time (treated as synonymous to the permitted operating time)).
One of ordinary skill in the art of at the time the invention was filed would found it obvious to modify the notification triggering event of Miller with the notification triggering event dependent on a second event’s parameters of Burbank, in order to gain the commonly understood benefits of such adaptation, correlating notification triggers of disparate events to one another. All this would be accomplished with no unpredictable results.

an extracorporeal blood treatment device in accordance with claim 2, characterized in that the blood treatment device is configured to output the first report again at specific time intervals after the end of the first period of time and/or to output the second report at specific time intervals after the end of the second period of time is taught in the Detailed Description in ¶ 0152-156 (teaching on generating the second report relating to batch warning at a specific first time (here prior to starting the treatment if a new batch will be required prior to the end of the treatment time + a safety margin) and repeating the second report again at a specific time interval if the first warning is ignored and a new batch it required during treatment).
It would have been obvious to one of ordinary skill in the art at the time of the invention to repeat notifications as in the improvement discussed in Burbank in the system executing the method of Miller. As in Burbank, it is within the capabilities of one of ordinary skill in the art to repeat a notification to Miller’s notification/reporting method with the predicted result of reminding a user of a needed device change as needed in Burbank.
As per claim 6, the combination of Miller and Burbank discloses all of the limitations of claim 1. Miller also discloses the following: 
an extracorporeal blood treatment device in accordance with claim 1, characterized in that the specific event is the transition of the blood treatment device into the stand-by mode or the end of a treatment carried out by means of the blood treatment device is taught in the Detailed Description in ¶ 0142-144, ¶ 0181, and ¶ 0191 (teaching on the treatment device generating information (treated as synonymous to a report/notification/alert) for the user 
As per claim 7, the combination of Miller and Burbank discloses all of the limitations of claim 1. Miller also discloses the following: 
an extracorporeal blood treatment device in accordance with claim 1, characterized in that the blood treatment device is a dialysis machine; and is taught in the Summary in ¶ 0018 and in the Detailed Description in ¶ 0137 (teaching on the extracorporeal blood treatment device being a dialysis machine); -AND-
in that the specific event is the exceeding of the planned residual treatment time (or exceeding of the residual ultrafiltration time) beyond a limit value with the limit value depending on the difference between the operating time of the device up to the second report and on the current operating time or being formed by this difference is taught in the Detailed Description in ¶ 0142-144, ¶ 0181, and ¶ 0191 (teaching on the treatment device generating information (treated as synonymous to a report/notification/alert) for the user once the treatment device has completed a treatment (treated as synonymous to planned residual treatment time) wherein the completed treatment time is beyond the limit value of zero time since reaching completion).
As per claim 8, the combination of Miller and Burbank discloses all of the limitations of claim 1. Miller also discloses the following: 
an extracorporeal blood treatment device in accordance with claim 1, characterized in that the blood treatment device has at least one safety device that is configured to prevent a repeat operation of the blood treatment device if no test has been carried out is taught in the Detailed Description in ¶ 0229 (teaching on a safety feature wherein the device operational progression is paused (treated as configured to prevent a repeat operation)).

an extracorporeal blood treatment device in accordance with claim 1, characterized in that the output unit is a display and/or a loudspeaker and/or a transmission unit by means of which the at least one report can be transmitted to at least one other unit is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0142, and ¶ 0252-253 (teaching on the output of the report being a display device wherein the report is transmitted from the treatment device to a disparate computing device).
As per claim 10, the combination of Miller and Burbank discloses all of the limitations of claim 1. Miller also discloses the following: 
a method for outputting one or more reports to an extracorporeal blood treatment device in accordance with claim 1, wherein the method runs in accordance with one or more of the method steps named in claim 1 is taught in the Detailed Description in ¶ 0142-144, ¶ 0181, and ¶ 0191 (teaching on a method for outputting reports for a blood treatment device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
John T. Daugirdas and James E. Tattersall, Automated monitoring of hemodialysis adequacy by dialysis machines: potential benefits to patients and cost savings, 78(9) Kidney International P833-835 (Nov. 01, 2010) teaching on a Hemodialysis protocol monitoring system;
Burnes et al. (US Patent App No 2015/0148697) teaching on a dialysis machine event signaling mechanism in the Summary in ¶ 0014; -AND-
Brand et al. (US Patent App No 2013/0018355) teaching on error message reports for a dialysis machine in the Description in ¶ 0066.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626